UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-1689


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEWIS F. CARTER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  M. Hannah Lauck, District
Judge. (3:15-cv-00161-MHL)


Submitted:   October 18, 2016             Decided:   October 20, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lewis F. Carter, Appellant Pro Se.        Karen Grace Gregory, Joan
Iris   Oppenheimer,   UNITED   STATES      DEPARTMENT  OF  JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Lewis F. Carter appeals from the district court’s orders

granting summary judgment in favor of the United States on its

action seeking to reduce to judgment Carter’s unpaid liabilities

for income taxes, penalties, and interest for the years 1997 to

2000, 2002 to 2006, 2008, and 2009, and denying his multiple

postjudgment motions. We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.         United States v. Carter, No. 3:15-cv-

00161-MHL (E.D. Va. Dec. 31, 2015; Apr. 29, 2016).               We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                      2